Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims brake pads that are “independently operable or “separately actuated”.  However, applicant has not described or illustrated a mechanism for separately or independently operating the pads other than by indicating the brake pads are operated by separate pistons and/or cylinders 297, 299.  While it is known in the art to provide separate pistons for actuating separate pads, it is not clear how the pistons would be separately or independently actuated or why that would done.  Therefore, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gogo et al. (USPN 5,203,424).
Regarding claims 1, 9, and 17, Gogo teaches a snow bike track assembly 37, comprising: a frame assembly 12 configured to connect to a frame 2 of a motorcycle (see col. 2, lines 15-16) in place of a rear wheel of the motorcycle (see col. 2, lines 43-46, 59-62, and col. 3, lines 15-17); an endless track 41 mounted to the frame; a drive assembly 37 configured to drive an endless track 41, the drive assembly including a drive shaft (“driving shaft 57”, see col. 3, lines 28-30) and a drive member 40 mounted to the drive shaft at 50, the drive member being arranged in contact with and configured to move the endless track 40 (see Figure 8, col. 3, lines 28-35).  A brake member 53, 61, is mounted to the drive shaft 57 (see Figure 9, described in col. 3, lines 37-49) and operable to stop rotation of the drive shaft.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gogo in view of Sandow (USPN 3,834,477).
Regarding claims 2 , 10, and 18, Gogo teaches an upper drive shaft 23, a first chain wheel 55 mounted to the drive shaft 57, a second chain wheel 25 mounted to the upper drive shaft 23, and an upper shaft drive chain coupled between the first and second chain wheels.
Gogo teaches chain wheels connected by a chain rather than pulleys connected by a belt.  However, it is old and well known that chain and belt drives are obvious functional equivalents.  
Sandow, for example, teaches drive train 21 for drivingly connecting engine 15 with endless track 17.  Sandow teaches that the drive arrangement can be in the form of chain sprockets connected by a sprocket chain or pulleys drivingly connected by a belt (see col. 2m lines 7-10). 
It would have been obvious to one of ordinary skill in the art to use pulleys and a belt in the Gogo drive train, in view of Sandow, in place of the chain wheels and chain, in order to perform substantially the same operation in the substantially the same way using functionally equivalent structure and with less noise.
.  
Claims 3-6, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gogo in view of Pelfrey (USPN 5,284,227).
Regarding claim 3-5, 11-13, and 19, Gogo lacks a disk type brake.
Pelfrey teaches a disc brake assembly 10 for a snowmobile (see col. 1, lines 18-20; “this invention was developed for use in relatively lightweight automotive vehicles, such as go-carts, snowmobiles…”) comprising a disc-shaped rotor or disc 12 mounted on a rotary axle (see col. 4, lines 41-47) of the vehicle and a brake caliper 14 mounted to the frame assembly and operable to apply a resistance force to the brake disc.  The brake caliper includes at least first and second sets of brake pads 72 (pad assemblies) operating on the brake disk (each brake pad set or assembly includes a pad 76, inner plate 24, etc. and at least one pad set is positioned to engage each side of the brake disc 12).  Pelfrey teaches that this brake arrangement provides uniform brake pressure over the pad, minimizes “dig-in”, and allows the brake pad to be removed and replaced with minimal disassembly and reassembly (see col. 1, lines 30-41).
It would have been obvious to one of ordinary skill in the art to provide the Gogo snowmobile with disc brakes of the type taught by Pelfrey, rather than drum brakes, in order to provide uniform pressure over the brake pad, to minimize “dig-in”, and to allow for removal and replacement of the brake pad with minimal effort.
Regarding claims 6, 14, and 20, Pelfrey teaches a separate cylinders 40, 42, 44 with separate pistons 46, 48, 50, for moving the brake pads 76 (col. 5, lines 8-21, 30-33).  It would have been obvious to one of ordinary skill in the art to separately operate the brake pads using separate piston/cylinder devices, as taught by Pelfrey, in order to provide smooth operation of the brake pads, with minimal rock .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rious (Fig. 2B) shows a disc brakes mounted to drive shaft 34 that drives an endless track.
Johnson and Watling teach pulley/belt drives for snowmobiles.
Will, Yamamoto, and Anderson teach caliper brakes for snowmobiles.
Magnum teaches a brake mechanism mounted to the track drive shaft of a snowmobile (see Figure 19). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/